Citation Nr: 1411466	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-25 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the right and left lower extremities, claimed as numbness of the lower extremities. 

2. Entitlement to an initial compensable disability rating for hammertoes, right foot. 

3. Entitlement to an initial compensable disability evaluation for hammertoes, left foot. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and M. S.


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran testified at a hearing in February 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  

The issues of entitlement to initial compensable disability ratings for hammertoes of the right and left feet are addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has peripheral neuropathy of the right and left lower extremities that began during active service or is related to an incident of service. 


CONCLUSION OF LAW

The Veteran's peripheral neuropathy of the right and left lower extremities was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has a current diagnosis of peripheral neuropathy of the lower extremities.  The record shows that in September 1981, while in service, the Veteran was in a truck accident and injured his feet.  At his May 2011 VA examination, the examiner concluded that the Veteran's peripheral neuropathy was not caused by his service-connected hammertoes, but instead was "more likely" due to the truck accident in service.  The Board finds that the preponderance of the evidence supports a grant of service connection for peripheral neuropathy of the right and left lower extremities.  Affording the Veteran the benefit of the doubt, the three elements of a service connection claim are satisfied and the appeal is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999) 


ORDER

Service connection for peripheral neuropathy of the right and left lower extremities is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In September 2011, the RO granted service connection for hammertoes of both feet and assigned initial noncompensable ratings.  The Veteran filed a timely Notice of Disagreement (NOD) in September 2011 and in a March 2013 rating decision, the RO assigned initial 10 percent ratings for his hammertoes and stated that the issue was no longer on appeal because the maximum schedular evaluation for hammertoes had been granted.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed is sought, and the claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  The RO did not consider an extraschedular evaluation or other potentially applicable Diagnostic Codes.  Therefore the maximum benefit has not been awarded.  A Statement of the Case must be issued.  38 C.F.R. §19.9(c) (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issues of entitlement to initial disability evaluations in excess of 10 percent for hammertoes of the right and left feet.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


